DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 4-12, 14, 16, and 19-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of recorded: 
Jang et al. (US 20190114462) teaches a signal translating method may include, according to one aspect of the present application, receiving a source signal of a first domain; identifying erroneous features and effective features from the source signal; translating the source signal of the first domain into a first virtual signal of a second domain, the first virtual signal is that in which erroneous features included in the source signal has been removed; and outputting the first virtual signal. Therefore, the virtual signal of the second domain in which the erroneous features removed may be output.
Ye et al. (US 202000272252) teaches a method for processing a multi-directional X-ray computed tomography (CT) image using a neural network and an apparatus therefor are provided. The method includes receiving a predetermined number of multi-directional X-ray CT data and reconstructing an image for the multi-directional X-ray CT data using a neural network learned in each of an image domain and a sinogram domain.
Hein et al. (US 20210012543) teaches a method and apparatus are provided that use deep learning (DL) networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images. DL networks are used in both the sinogram and image domains. In each domain, a detection network is used to (i) determine if particular types of artifacts are exhibited (e.g., beam-hardening artifact, ring, motion, metal, photon-starvation, 
The prior art of record discloses all the features of the independent claims 1, 12, and 16.
1. A method for coupled medical image formation and medical image signal recovery using a dual-domain network having a first deep neural network (DNN) to perform signal recovery in a sensor signal domain and a second DNN to perform signal recovery in an image domain, wherein the first DNN and the second DNN of the dual-domain network are trained together end-to-end based on training data to minimize a combined loss function, the method comprising:
 receiving, by a processing device of a device for coupled medical image formation and medical image signal recovery using the dual-domain network, a sensor signal acquired by a sensor of a medical imaging device; generating, by the processing device, a refined sensor signal from the received sensor signal using the first DNN; generating, by the processing device, a first reconstructed medical image from the received sensor signal, wherein the generating the first reconstructed medical image from the received sensor signal comprises reconstructing the first reconstructed medical image from the received sensor signal using a differentiable reconstruction layer of the dual-domain network; generating, by the processing device, a second reconstructed medical image from the refined sensor signal generated by the first DNN, wherein the generating the second reconstructed medical image from the refined sensor signal generated by the first DNN Page 2 of 14U.S. Pat. App. No. 16/527,331 Docket no. 2071-0001 comprises reconstructing the second reconstructed medical image from the refined sensor signal using the differentiable reconstruction layer of the dual-domain network, and wherein the differentiable reconstruction layer of the dual-domain network allows back-propagation of gradients from the second DNN to the first DNN during training; generating, by the processing device, an enhanced medical image based on both the first reconstructed medical image and the second reconstructed medical image by the second DNN; and providing, by the processing device for on a display device, the enhanced medical image generated by the second DNN.
12. An apparatus for coupled medical image formation and medical image signal recovery, the apparatus comprising: 
a medical image acquisition device sensor to acquire a sensor signal representing anatomy of a subject; a memory  to store computer program instructions for coupled medical image formation and medical image signal recovery using a dual-domain network having a first deep neural network (DNN) to perform signal recovery in a sensor signal domain and a second DNN to perform signal recovery in an image domain, a processor to execute the computer program instructions to:
 generate a refined sensor signal from the received sensor signal using the first DNN; generate a first reconstructed medical image from the received sensor signal; Page 6 of 14U.S. Pat. App. No. 16/527,331 Docket no. 2071-0001 generate a second reconstructed medical image from the refined sensor signal generated by the first DNN;  generate an enhanced medical image based on both the first reconstructed medical image and the second reconstructed medical image using the second DNN; and provide for display the enhanced medical image generated by the second DNN, wherein the first DNN and the second DNN of the dual-domain network are trained together end-to-end based on training data to minimize a combined loss function, wherein at least one of the first DNN or the second DNN is an H-net deep image-to-image network comprising: a first deep image-to-image network trained to generate an enhanced output image from an input image: and a second deep image-to-image network trained to generate a coarse resolution enhanced output image from a coarse resolution input image generated by down-sampling the input image, and wherein a plurality of encoding stages of the first image-to-image network each input feature maps generated by a preceding encoding stage of the first image-to-image network and feature maps generated by the preceding encoding stage of the second image-to-image network, and generate feature maps based on the input feature maps from the preceding stage of the first deep image-to-image network and the preceding stage of the second deep image-to-image network.
16. A non-transitory computer readable medium storing computer program instructions for coupled medical image formation and medical image signal recovery using a dual-domain network having a first deep neural network (DNN) to perform signal recovery in a sensor signal domain and a second DNN to perform signal recovery in an image domain, wherein the first DNN and second DNN are trained together end-to-end based on training data to minimize a combined loss function, and wherein the first DNN 
receiving a sensor signal acquired by a sensor of a medical imaging device, wherein the received sensor signal is a sinogram received from a CT scanner; generating a refined sensor signal from the received sinogram using the first DNN; generating a first reconstructed medical image from the received sinogram; generating a metal trace mask from the received sinogram; performing linear interpolation on the received sinogram, resulting in a linearly interpolated sinogram: Page 9 of 14U.S. Pat. App. No. 16/527,331 Docket no. 2071-0001generating a second reconstructed medical image from the refined sensor signal generated by the first DNN; generating an enhanced medical image based on both the first reconstructed medical image and the second reconstructed medical image using the second DNN; and providing for display the enhanced medical image generated by the second DNN.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641